Citation Nr: 1401606	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-04 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the Oakland, California, RO.

This case was remanded by the Board for further development in July 2011.  In May 2012, the Board denied the Veteran's claim of service connection for bilateral hearing loss and remanded his claim of service connection for tinnitus for additional development; this claim is again before the Board for further appellate review.

Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304(c) (2013).  Here, although the Veteran has not waived RO consideration of the newly submitted evidence, the Board finds that a remand is not warranted as the evidence submitted by the Veteran is not pertinent to the claim.  In this regard, the Veteran has submitted pre-service audio evaluations.  These evaluations show that the Veteran had normal hearing before entry into service.  As the Veteran's August 1972 entrance examination revealed the same, the evaluations showing normal hearing prior to entry into service are not pertinent. In light of the above, a remand for the issuance of an SSOC is not warranted.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, this case must be remanded again in order to properly fulfill the duty to assist.  

The Board initially remanded this case in July 2011, in order to provide the Veteran with a VA examination to determine whether his tinnitus is related to service.  An August 2011 VA examiner found that the etiology of the Veteran's tinnitus could not be determined on the basis of the available information without resorting to speculation; however, after coming to this conclusion, the examiner then went on to find that tinnitus was not due to noise exposure in service.  As the VA examiner did not provide a rationale for the opinion expressed regarding tinnitus, his opinion was found to be insufficient, and the Board again remanded the case in May 2012 for another examination and opinion.  Specifically, in its May 2012 remand, the Board directed that the VA examiner was to provide an opinion as to whether the Veteran's tinnitus was related to service and to reconcile any opinions with the post-service diagnoses, opinions of record, and testimony of the Veteran.  The examiner was also required to discuss the evidence of record to include the September 1972 notation of right ear ringing in 1968 in providing a rationale.  

The Veteran was provided another VA examination in June 2012.  The examiner found that the Veteran's tinnitus was at least as likely as not a symptom of the Veteran's hearing loss, as tinnitus was known to be a symptom associated with hearing loss.  She also found, however, that based on documentation in the Veteran's service treatment records, the Veteran's tinnitus existed prior to service.  The examiner noted that the Veteran stated that he had a little bit of ringing in the right ear that faded away in 1967/1968.  Therefore, the examiner opined, this supported that the ringing had begun prior to service, even though the tinnitus was not constant at that time.  

The Board finds that this opinion is not sufficient for adjudicating the claim on appeal.  The opinion is internally inconsistent, based on the evidence of record.  The examiner found that the Veteran's tinnitus preexisted service, but also that it was a symptom of the Veteran's hearing loss.  In the Board's denial of entitlement to service connection for hearing loss, it was found that the preponderance of the evidence reflected that the Veteran's hearing loss began many years after service.  In addition, the examiner did not address the directives included in the Board's May 2012 remand.  In particular, the examiner did not discuss the post-service diagnoses, opinions of record, and testimony of the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to an appropriate examiner in order to obtain an opinion with regard to the etiology of his tinnitus.  The claims file must be reviewed by the examiner.  All appropriate tests and studies shall be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that tinnitus had its onset during the Veteran's period of active service.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  The absence of evidence of treatment for tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


